UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2123


TRI EFENDY BUDIONO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2009                 Decided:   May 21, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner.     Michael F. Hertz, Acting Assistant Attorney
General,   William   C.   Peachey,  Assistant   Director, Carol
Federighi, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tri Efendy Budiono, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing    his    appeal     from   the    immigration

judge’s order denying his applications for asylum, withholding

from     removal      and    withholding       under    the    Convention        Against

Torture (“CAT”).            Budiono claims there is a pattern or practice

of persecution in Indonesia against Christians and non-Muslims

who are ethnic Chinese.           We deny the petition for review.

               The    INA    authorizes    the     Attorney    General      to    confer

asylum    on    any    refugee.      8    U.S.C.    §   1158(a)(1)       (2006).      It

defines a refugee as a person unwilling or unable to return to

his native country “because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                      “Persecution involves the

infliction      or    threat    of   death,      torture,     or   injury    to    one’s

person or freedom, on account of one of the enumerated grounds .

. . .”         Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

               “Applicants bear the burden of proving eligibility for

asylum.”       Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir. 2006);

see 8 C.F.R. § 1208.13(a) (2008).                   An alien can establish his

eligibility for asylum by proving he has a well-founded fear of

                                           2
future       persecution        on    a    protected        ground.          8     C.F.R.

§ 1208.13(b)(2) (2008); Ngarurih v. Ashcroft, 371 F.3d 182, 187

(4th     Cir.    2004).         The   alien     need    not    show    he    would     be

individually targeted for persecution if he shows there is “a

pattern or practice in his or her country of nationality . . .

of persecution of a group of persons similarly situated to the

applicant on account of race, religion, nationality, membership

in a particular social group, or political opinion.”                             8 C.F.R.

§ 1208.13(b)(2)(iii) (2008).               To be a pattern or practice of

persecution,       it    must    be   “systemic,       pervasive      or    organized.”

Ngure v. Ashcroft, 367 F.3d 975, 991 (8th Cir. 2004).

              A determination regarding eligibility for asylum will

be affirmed if supported by substantial evidence on the record

considered as a whole.            INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).         “[A]dministrative         findings     of     fact    are    conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.”              8 U.S.C. § 1252(b)(4)(B) (2006).                  We will

reverse the Board’s decision “only if the evidence presented . .

. was so compelling that no reasonable fact finder could fail to

find the requisite fear of persecution.”                    Rusu v. INS, 296 F.3d

316,   325      n.14    (4th   Cir.   2002)     (internal     quotation      marks    and

citations omitted).             Because the Board added its own reasoning

when it adopted the immigration judge’s decision, this court



                                            3
will review both decisions.               Niang v. Gonzales, 492 F.3d 505,

511 n.8 (4th Cir. 2007).

              We   find   the   evidence         does   not     compel    a    different

result.    Substantial evidence supports the Board’s finding that

Budiono did not meet his burden of proof by showing a systemic

or organized movement by the Indonesian government or Muslims to

persecute ethnic Chinese or non-Muslims.                      We further note the

Board   was    not   obligated       to   determine      whether     or       not   ethnic

Chinese were a disfavored group, as that term is used in Sael v

Ashcroft, 386 F.3d 922, 925-27 (9th Cir. 2004).

              Accordingly,      we   deny       the   petition    for     review.       We

dispense      with   oral    argument       because       the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                            4